Citation Nr: 9903631	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder for 
treatment purposes only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant served in the United States Army from August 
1989 to August 1990, when he requested a discharge for the 
good of the service in lieu of a court-martial.  He received 
a discharge Under Other Than Honorable conditions in August 
1990.  A decision by the Board of Veterans' Appeals (Board) 
in September 1991, upheld an October 1991 Administrative 
Decision which determined that the appellant's service was 
under dishonorable conditions and constituted a bar to VA 
benefits, except for entitlement to health care for any 
disability determined to be service connected.  

By rating decision in March 1996, the RO denied the 
appellant's claim of service connection for a back disorder 
for treatment purposes only.  The appellant and his 
representative were notified of this decision later the same 
month, and did not appeal.  In a letter received in July 
1997, the representative requested to reopen the appellant's 
claim of service connection for a back disorder for treatment 
purposes only.  

This matter is now before the Board on appeal from a November 
1997 decision by the RO which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder for treatment 
purposes only.  A personal hearing before the RO was 
conducted in March 1998.  


REMAND

As noted above, service connection for a back disorder for 
treatment purposes only was denied by the RO in March 1996.  
The appellant did not appeal from this determination and it 
became final in March 1997, one year after notice of the 
rating action was sent to the appellant.  38 C.F.R. § 20.302 
(1998).  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
United States Court of Veterans Appeals (Court), in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), expanded the definition of 
material evidence (hereinafter referred to as the Colvin 
Test).  

However, a recent decision handed down by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, No. 155 F. 3d 1356 (Fed. Cir. 1998) materially 
affects how VA will now review these claims.  The Federal 
Circuit concluded that the Court of Veterans Appeals (Court) 
erred in adopting the test set forth in Colvin and was 
unnecessarily stringent and inconsistent with 38 C.F.R. 
§ 3.156(a).  In Colvin, the Court held that:  

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

The Federal Circuit concluded that the Court of Veterans 
Appeals erred in that it failed to defer to the reasonable 
definition of a statutory term adopted by a regulation 
promulgated by the Secretary.  In summary, the Federal 
Circuit disapproved of the Colvin test as applied to 
veterans' claims, vacated the Court's decision upholding the 
Board's refusal to reopen Hodge's claim, and remanded the 
case for reconsideration by the Court in light of the proper 
regulatory definition of "material evidence."  

In the instant case, the Board notes that the RO applied the 
materiality test adopted by the Court in Colvin which was 
recently invalidated by the Federal Circuit in Hodge.  In 
light of the Federal Circuit's decision, the RO must 
reconsider the appellant's request to reopen his claim in 
accordance with the criteria found in 38 C.F.R. § 3.156.  

In light of the above, and to ensure full compliance with due 
process requirements, the Board finds that case must be 
REMANDED to the RO for additional development:  

The RO should readjudicate the 
appellant's request to reopen the claim 
of service connection for treatment 
purposes only under the criteria in 
38 C.F.R. § 3.156 (1998), and consistent 
with the holding in Hodge.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and given an 
opportunity to respond thereto.  The 
veteran should also be informed that he 
may furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  Any evidence 
received and not previously considered 
should be reviewed.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The purpose of this 
REMAND is to accord due process of law.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 4 -


